DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 42-45, 49-50, 55-57, and 61-62), as well as the species of anti-TMEM180 antibody clone 1105 comprising HCDRs SEQ ID Nos. 96-98 and LCDRs SEQ ID NOs. 99-101, in the reply filed on 11/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 46-48 and 51-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021.

Claim Status
Claims 42-66 are new.
Claims 1-41 are canceled.
Claims 46-48 and 51-66 are withdrawn.
Claims 42-45 and 49-50 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/509269, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of the prior filed application and the instant application are identical.  Thus, for the same reasons set forth below that the instant application fails the enablement and .  
Thus, the U.S. effective filing date of the claim under examination above is set at 09/23/2019.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 09/23/2019 and 04/08/2020 are being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraphs 0076 and 0119. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, www.,  or other browser-executable code. See MPEP § 608.01.



The use of the terms PRIMESTAR (Pg. 49), ALEXAFLUOR (52), TRITON (53), and TWEEN (67), which is a trade name or a mark used in commerce, has been noted in this application. Each term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-45 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 42 recites an antibody or antigen binding fragment thereof selected from the group consisting of two clones.  One of said clones is the elected clone 1105.  However, 1105 is an IgM antibody. See paragraph 0130. Thus, the claim language gives the claims multiple interpretations.  First, the claim could be reciting the 1105 antibody and an antigen binding fragment thereof.  Second, the claim could only be claiming an IgM antibody as this is the nature of 1105, the only way the species in the group is recited.  The presence of multiple structural interpretations renders the claim indefinite.
Claim 42 also recites antigen binding fragment, which is discussed in the specification at 0012.  There it states that leucine zippers are antigen binding fragments.  This is outside of the generally understood scope of an antibody’s antigen binding fragment which must have CDRs.  Leucine zippers do not have these structures.  Therefore, it is not clear what structure of an anti-TMEM-180 antibody this refers to that will still bind antigen and this renders the claim indefinite.  
Claim 43, on which claims 44-45 and 49-50 depend, recites an anti-TMEM180 antibody comprising six CDRs.  However, the specification causes multiple structural interpretations of said antibody.  At 0011, the specification states that the antibody can be a polyclonal antibody.  When such an antibody comprises six CDRs, it is not clear where they are in relation to one another.  Thus, multiple structural interpretations arise as they can be spread among several different antibody clones, which would be present in a polyclonal antibody.  Therefore, in one interpretation, all six CDRs are on one antibody molecule.  In another, they are spread among six separate antibody molecules.  
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-45 and 49-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-TMEM180 antibodies and antigen binding fragments thereof that both comprise six parental CDRs, does not reasonably provide enablement for related molecules with fewer than all six CDRs.  The specification does not enable any person skilled in the art to which make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claims 42 and 43.  Claim 42 recites an antibody or antigen binding fragment that in one interpretation above comes from clone 1105.  Claim 43 recites an anti-TMEM180 antibody or antigen binding fragment thereof, both of which being monoclonal or polyclonal, comprising six CDRs. 
The nature of the invention is an anti-TMEM180 antibody for use in treating cancer.
The level of skill of one skilled in this art is high.
The specification teaches that clone 1105 is an IgM antibody and as such needs six CDRs to functionally bind antigen.  See paragraph 0130.  Each antibody molecule from this clone must therefore have the six CDRs of claim 43.  Yet, the claims are broader than this.  Claim 42 in one interpretation recites any antigen binding fragment of clone 1105, which reads on even a single CDR or single variable region, as such structures do bind antigen but only in the full antibody context.  Yet, the definition of antigen binding fragment does not require any particular context at paragraph 0012.  Thus, the claim reads on fragments that do not contain six parental CDRs which do not predictably function as discussed infra.  Claim 43 and its dependents read on polyclonal antibodies as discussed supra.  Thus, there are structures encompassed by the claims which are antibody molecules with fewer than all six CDRs of claim 43 since said CDRs can be dispersed to multiple antibody molecules in said polyclonal.  Therefore, claim 43 and its dependents encompass antibodies defined by fewer than all six parental CDRs.  This is not enabled as discussed below.
rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, on IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, on IDS) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant 
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody or fragment thereof comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody, including an IgM antibody, includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antigen binding fragments discussed above with fewer than six CDRS or the antibodies of the polyclonal above defined by fewer than six CDRs, as broadly as is claimed.
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Bendig, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to produce functional antibodies or fragments thereof comprising fewer than all six CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.
With respect to the polyclonal embodiments of claims rejected above, these are not enabled and such lack of enablement is expanded upon here.  As discussed above, claim 43 (and its dependents) can be interpreted to read on polyclonal antibodies with as 
Portolano (The Journal of Immunology, Vol. 150, No. 3, Pg. 880-887, 1993) teaches that so long as one of ordinary skill has possession of a functional variable region, known to function in the context of a full antibody with six CDRs to bind a target antigen, then, so long as that antigen is also recited, a complementary variable region can be identified in an antibody library that can be used with the first variable region to create an antibody with six CDRs that can bind the same antigen as the parent antibody.  This was demonstrated with an anti-thyroid peroxidase (TPO) antibody called SP1.2 (Abstract).  However, the claims reading on polyclonal antibodies do not require that every antibody molecule have six CDRs or a fully-defined variable region.  As discussed above, some additional antibody molecules could be present with as little as a single recited CDR.  Therefore, claim 43 and its dependents are not enabled to their full scope.  
It is recommended that the claims recite monoclonal antibody and that it be made clear that both the antibody and its antigen binding fragment comprise the six CDRs of claim 43.  

Claim 42 is rejected under 35 U.S.C. § 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with 
It is unclear if a cell line which produces an antibody having the exact chemical identity of the anti-TMEM180 antibody 1105 is known and publicly available, or can be reproducibly isolated without undue experimentation.  Therefore, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.
Harris (Biotechnology, Vol. 11, Pg. 1293-1297, 1993) describes heterogeneity in the heavy chain of a recombinant antibody directed against human epidermal growth factor receptor-2 (Abstract).  During transfection of antibody heavy and light chain genes into Chinese hamster ovary cells, the mutation Y376Q developed.  When the cell line was propagated, 10% of subclones produced high levels of this variant while 90% produced antibody with the expected heavy and light chain sequences (Abstract).  Therefore, alterations to antibody amino acid sequence do occur in processes of antibody reproduction without a hybridoma and can affect the reproducibility of a specific antibody species.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a See, 37 C.F.R. 1.801-1.809.  
If the deposit is made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposited material will be irrevocably removed upon the grant of a patent on this application.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  
If the deposit is not made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application:
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
In the instant case, the specification makes no mention of deposit of the hybridoma above nor the Budapest Treaty, nor is there available a viability statement, i.e. one certifying that the deposit was viable at the time of the deposit or a certificate verifying such from the depository.
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, Applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.
In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Claims 43-45 and 49-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims above are drawn to polyclonal antibodies defined by as few as a single CDR.  Therefore, the claims above contain a genus of antibody molecules that are not defined by six parental CDRs. The claims contain the target antigen and only partial CDR set in each genus when read in light of the polyclonal antibody embodiment. When one goes to the specification to identify species of CDR sets to represent these genera, antibodies with CDR sets containing at least one CDR of claim 43, they find only one species, clone 1105.  See paragraph 0022.  All other antibody clones isolated by Applicant contain different CDR sequences compared to 1105.  See paragraphs 0013-0021.  Thus, Applicant seeks to represent the genera of polyclonal antibodies of the claims rejected above with only a single species.  This, as discussed infra, is insufficient written description for a genus and so the claims are rejected here. Even if the prior art is aware of additional antibodies, the totality of known antibodies would not be representative of each entire genus for the reasons discussed below.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibodies claimed can have up to five undefined CDRs, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen binding function of an antibody, and said set varies structurally from antibody to antibody, as evidenced by the antibodies of 0013-0022 at least, there is no correlation between structure and function between the members of an antibody genus.  Thus, functional language should not be used to define an antibody genus, such as TMEM180 binding.  Rather, structure should be used.
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the 
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since only a single species of antibody with at last one CDR of claim 43 is taught within the claimed genera above, the instant claims above clearly fail the written 
Owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, it is very difficult to provide adequate representation of a functionally defined antibody genus, such as by antigen recitation.  There is unlikely to be any CDR structure shared by the entire genus, for example.   Also, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs.  This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Thus, while Applicant has described one species within the genera recited, and the art may provide more, each genus is very large and would encompass antibody structures (CDR sets) that cannot be visualized from the prior art or instant disclosure.  One of skill in this art cannot determine the antibody structures encompassed by the claimed genera only defined by function.  Any future antibody structure may or may not be encompassed, and if it is, it would not have been represented in Applicant’s disclosed species.  Thus, the described species cannot be considered representative of the recited genera of antibodies.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, the claims are rejected here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42-45 and 49-50 are rejected under 35 U.S.C. 102a1 as being anticipated by Matsumura (US2019/0060480, published 02/28/2019).
Matsumura teaches at 0208 the anti-TMEM180 antibody clone 1105, the elected antibody species of instant claims.  It is taught to comprise their SEQ ID Nos. 96-98 and 99-101 (0208 at Table).  These are identical to the six CDRs of instant claim 43.  One aspect of the anticancer drug of their invention contains an anti-TMEM180 antibody having a substance with anticancer activity bound thereto making an antibody-drug conjugate (0355).  The anticancer drug can contain one of their antibodies (0361). Said anticancer drug may also contain a pharmaceutically acceptable carrier or additive in addition to the active ingredient (0363). The anti-TMEM180 antibody according to their invention may be an antibody in which one or more N-linked oligosaccharides are bound to the Fc region and fucose is not bound to N-acetylglucosamine on the reducing end of the oligosaccharide (0351).  They teach a cancer testing kit that contains an anti-TMEM180 antibody (0447).  The antibodies with CDRs they teach can be used as the 
Thus, Matsumura clearly anticipates the claims above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 42-43 and 49-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 16/083077 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending claim 29 recites a method of diagnosing cancer using an anti-TMEM-180 antibody with the six CDRs of instant claim 43. This antibody comprises an antigen binding fragment of clone 1105 implicitly. Diagnostic antibodies are placed into compositions with carriers like water which is pharmaceutically acceptable and these compositions are regularly sold as kits and so the copending claim paired with standard practice in this art clearly renders the claims above obvious.


Claim Rejections - Improper Markush Grouping
Claim 42 is rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, the substantial structural feature of an antibody is its CDR set, which as discussed above is the structure responsible for antibody function.  However, the two antibody clones 1052 and 1105 have different CDR sets and so do not share a 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael Allen/Primary Examiner, Art Unit 1642